 


109 HR 5003 IH: Homeland Security Open Source Intelligence Enhancement Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5003 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Simmons (for himself and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend the Homeland Security Act of 2002 to provide for the full and efficient use of open-source intelligence. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Open Source Intelligence Enhancement Act of 2006. 
2.FindingsCongress finds the following: 
(1)Open-source intelligence is intelligence that is produced from publicly available information and is gathered, exploited, and disseminated in a timely manner to an appropriate audience for the purpose of addressing specific intelligence and information requirements. 
(2)With the information revolution, the amount, significance, and accessibility of open-source information has expanded significantly, but the Department of Homeland Security has not expanded its exploitation efforts and systems to produce open-source intelligence. 
(3)The dissemination and use of validated open-source intelligence inherently enables information sharing because open-source intelligence is produced without the use of sensitive sources and methods. 
(4)Open-source intelligence products can be shared with the American public and foreign allies because of the unclassified nature of open-source intelligence. 
(5)The National Commission on Terrorist Attacks Upon the United States, in its final report released on July 22, 2004, identified shortfalls in the ability of the United States to use all-source intelligence, a large component of which is open-source intelligence. 
(6)In the Intelligence Reform and Terrorism Prevention Act of 2004, Congress called for the coordination of the collection, analysis, production, and dissemination of open-source intelligence. 
(7)In a report to the President released on March 31, 2005, the Commission on the Intelligence Capabilities of the United States Regarding Weapons of Mass Destruction found that the need for exploiting open-source material is greater now than ever before, but that the Intelligence Community's open source programs have not expanded commensurate with either the increase in available information or with the growing importance of open source data to today's problems. 
3.Full and efficient use of open-source intelligence 
(a)RequirementSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), is amended by adding at the end the following: 
 
203.Full and efficient use of open-source intelligence 
(a)Use by Under Secretary and Assistant SecretaryThe Secretary shall ensure that, in meeting their analytic responsibilities under sections 201(d) and 204(c) and in formulating requirements for additional information, the Under Secretary for Intelligence and Analysis and the Assistant Secretary for Infrastructure Protection make full and efficient use of open-source intelligence by acquiring, gathering, processing, and analyzing open-source information to produce open-source intelligence products. 
(b)Critical infrastructure analysisThe Secretary shall ensure that the Department makes full and efficient use of open-source information to analyze United States critical infrastructure nodes from the perspective of terrorists using publicly available information. The Secretary shall share the results of the analysis with appropriate Federal, State, local, tribal, and private-sector officials.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by by adding at the end of the items relating to such subtitle the following the following: 
 
 
Sec. 203. Full and efficient use of open source intelligence. 
 
